FILED
                            NOT FOR PUBLICATION                             MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10128

               Plaintiff - Appellee,              D.C. No. 4:09-cr-02066-DCB

  v.
                                                  MEMORANDUM *
MARIA AYALA-ESQUER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Maria Ayala-Esquer appeals from the 48-month sentence imposed following

her guilty-plea conviction for possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii), and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
importation of methamphetamine, in violation of 21 U.S.C. §§ 952(a), 960(a)(1),

and 960(b)(1)(H). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ayala-Esquer contends that the district court erred by failing to grant a

minor role adjustment under U.S.S.G. § 3B1.2. Under the facts of this case, the

district court did not clearly err by denying an adjustment for minor role. See

United States v. Cantrell, 433 F.3d 1269, 1282 (9th Cir. 2006) (describing

standard); see also United States v. Lui, 941 F.2d 844, 849 (9th Cir. 1991) (stating

that a defendant “may be a courier without being either a minimal or a minor

participant,” and that “possession of a substantial amount of narcotics is grounds

for refusing to grant a sentence reduction”).

      Ayala-Esquer further contends that her sentence was substantively

unreasonable because the district court relied too heavily on the need to deter

others in justifying its sentence. However, the record indicates that the district

court carefully considered Ayala-Esquer’s individual circumstances in selecting the

below-Guidelines sentence. Considering the totality of the circumstances, the

sentence was substantively reasonable. See Gall v. United States, 552 U.S. 38, 51

(2007).

      AFFIRMED.




                                           2                                      10-10128